Citation Nr: 1741110	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-31 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.  

3.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for right leg shin splints.

5.  Entitlement to an initial compensable rating for left leg shin splints.  

6.  Entitlement to an initial compensable rating for bilateral pes planus with bilateral plantar fasciitis.  

7.  Entitlement to an initial compensable rating for degenerative joint disease of the left great toe.  

8.  Entitlement to an initial compensable rating for degenerative joint disease of the right great toe.  
9.  Entitlement to an initial compensable rating for allergic rhinitis.  

10.  Entitlement to an initial compensable rating for a plantar wart of the left foot.

11.  Entitlement to an initial compensable rating for hyperhidrosis.  

12.  Entitlement to a 10 percent rating for multiple noncompsensable service-connected disabilities, pursuant to 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified before the undersigned.  

All claims save for the issue of entitlement to service connection for a gastrointestinal disorder are REMANDED for further development.


FINDING OF FACT

The presence of a chronic, identifiable gastrointestinal disability has not been established.


CONCLUSION OF LAW

A gastrointestinal disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty with respect to the issue of service connection for a gastrointestinal disorder.  

After reviewing the record, the Board finds that VA has appropriately notified the Veteran of its duty to assist the Veteran in the development of his claim.  In addition, during the March 2017 hearing, the Veterans Law Judge informed the Veteran of the information and evidence needed to substantiate and complete his claim of entitlement to service connection for a gastrointestinal disability.  VA has obtained identified and available evidence, conducted an examination, and, as noted, provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of that claim; and therefore, the Board will proceed to the merits of the appeal.  

During his hearing the Veteran testified that he began to experience gastrointestinal problems in service that were manifested primarily by abdominal pain and constipation.  He stated that he has continued to experience those problems since service; and therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to report his symptoms, such as abdominal pain, and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his abdominal pain.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case, not only is a chronic, identifiable gastrointestinal disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  In this regard, the Board notes that during the Veteran's March 2017 hearing, the Veterans Law Judge left the record open so that the appellant could submit additional evidence to support his claim.  To date, however, no additional evidence has been received by VA.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The Veteran's service medical records, including the report of his June 2001 service entrance examination and his November 2009 service separation examination, are negative for any complaints of clinical findings of a gastrointestinal disorder of any kind.  

In November 2009, shortly before service discharge, the Veteran filed a claim of entitlement to service connection for a gastrointestinal disorder.  Later, that month, the Veteran was examined for VA to determine the nature and etiology of any gastrointestinal disorder found to be present.  The Veteran reported a five month history of a chronic abdominal condition with pain.  On examination, however, the examiner, a board-certified internist, stated that there were no objective findings to render a diagnosis.  

From June 2010 through December 2012, the Veteran was treated at VA medical facilities in Alexandria, Louisiana; Shreveport, Louisiana; and Tuskegee, Alabama.  That treatment was similarly negative for any complaints or clinical findings of a chronic, identifiable gastrointestinal disorder of any kind.  

Absent competent evidence of a chronic, identifiable gastrointestinal disorder in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.  


REMAND

The Veteran also claims entitlement to compensable ratings for his multiple service-connected disabilities.  At the very least, he seeks a 10 percent rating for those disabilities, pursuant to 38 C.F.R. § 3.324.  The Veteran has not been examined by VA since November 2009.  Accordingly, an additional VA examination is warranted.

During his March 2017 hearing, the Veteran reported that his disabilities had impaired his job performance as an emergency medical technician and firefighter.  To date, his employment records have not been requested for association with the claims folder.  

In light of the foregoing, the Board finds that additional development of the increased rating issues is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Ask the Veteran for the name and address for each employer for whom he has worked since 2009.  Then, directly ask each employer/former employer for copies of any attendance records, the dates of medically excused absences for any service-connected disabilities, medical records, reports of duty limitations and employer accommodations, and reports of termination and any associated severance pay.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If records of the Veteran's employment with a non-federal employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for an examination to determine the severity of his service-connected allergic rhinitis, hyperhidrosis, bilateral patellofemoral syndrome, bilateral shin splints, bilateral pes planus with bilateral plantar fasciitis, left foot plantar wart, and degenerative joint disease of the great toes.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In particular, the examiner must report the following:  

a.  The range of motion of each examined joint to include active and  passive motion and in weight-bearing and nonweight-bearing modes;  

b.  Whether there is loose motion of either knee, and if so, whether it is slight, moderate, or marked; whether the Veteran requires a knee brace for either joint;  

c.  Whether the Veteran has hallux valgus of either or both great toes, and if so, whether there has been resection of the metatarsal head or whether the hallux valgus is so severe that it is equivalent to amputation of the great toe.  

d.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

e.  Whether there is weakened movement, excess fatigability, and/or incoordination; 

f.  The size of the area covered by the left foot plantar wart; whether the wart is associated with underlying soft tissue damage; whether the plantar wart is objectively unstable or painful; and whether the plantar wart impairs the function of the left foot.

g.  Address whether polyps are present.  If polyps are not present, address whether there is greater than 50 percent obstruction of both nasal passages or complete obstruction on one side

h.  Whether the Veteran requires therapy for hyperhidrosis and, if so, whether or not he is responsive to therapy such that he is able to handle tools or paper after therapy; 

i.  The effects of allergic rhinitis, hyperhidrosis, patellofemoral syndrome, shin splints, pes planus, great toe degenerative joint disease, or left foot plantar wart on his ordinary activity including the impact of each on his ability to perform functions associated with his job. 

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). A copy of each notice informing the Veteran of the date, time, and place of any examination must be associated with the claims folder.  If a notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  Thereafter, undertake any other indicated development.  Then readjudicate the remaining issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


